     Case 1:20-cv-00440-NONE-EPG Document 28 Filed 04/12/21 Page 1 of 6


      Richard T. Drury (SBN 163559)
 1    Richard@lozeaudrury.com
      Rebecca Davis (SBN 271662)
 2    rebecca@lozeaudrury.com
      LOZEAU DRURY LLP
 3    1939 Harrison St., Suite 150
      Oakland, CA 94612
 4    Telephone: (510) 836-4200
      Facsimile: (510) 836-4205
 5
      WOODROW & PELUSO, LLC
 6    Patrick H. Peluso*
      ppeluso@woodrowpeluso.com
 7    Taylor T. Smith*
      tsmith@woodrowpeluso.com
 8    3900 East Mexico Avenue, Suite 300
      Denver, Colorado 80210
 9    Telephone: (720) 213-0676
      Facsimile: (303) 927-0809
10
      *Pro Hac Vice admission to be sought
11
      Attorneys for Plaintiff and the alleged Classes
12    Mark E. Ellis – 127159
      Lawrence K. Iglesias – 303700
13    ELLIS LAW GROUP LLP
      1425 River Park Drive, Suite 400
14    Sacramento, CA 95815
      Tel: (916) 283-8820
15    Fax: (916) 283-8821
      mellis@ellislawgrp.com
16    liglesias@ellislawgrp.com
17    Attorneys for Defendant SCHOOLADVISOR, LLC D/B/A DEGREESEARCH.ORG
18
                         IN THE UNITED STATES DISTRICT COURT
19                     FOR THE EASTERN DISTRICT OF CALIFORNIA
20
21     EDWARDO MUNOZ, individually and
       on behalf of all others similarly situated,       Case No. 1:20-cv-00440-NONE-EPG
22
                                                         JOINT CASE MANAGEMENT
23                          Plaintiff,                   STATEMENT

24     v.
       SCHOOL ADVISOR LLC, d/b/a
25     DEGREESEARCH.ORG, a Delaware
26     limited liability company,

27                          Defendant.

28
                                                     1
     Case 1:20-cv-00440-NONE-EPG Document 28 Filed 04/12/21 Page 2 of 6



 1
 2          Plaintiff Edwardo Munoz (“Munoz” or “Plaintiff”) and Defendant School

 3    Advisor, LLC, d/b/a Degreesearch.org (“DegreeSearch” or “Defendant”)
 4    (collectively Plaintiff and Defendant are referred to as the “Parties”) submit this
 5    Joint Case Management Statement in advance of the Parties’ upcoming status
 6    conference scheduled for April 19, 2021, at 2:00 p.m. (dkt. 27).
 7     1.   Discovery Status
 8          Plaintiff’s Statement: On August 7, 2020, Defendant served a letter
 9    indicating its claimed source of Plaintiff’s lead information. Plaintiff’s counsel
10    undertook an investigation into the purported source of his lead information.
11    Plaintiff has been unable to locate any evidence showing that he has ever visited
12    the website that Defendant claims he visited. And Defendant has not identified the
13    IP address that was associated with Plaintiff’s lead information. Moreover, the
14    purported source of lead information does not appear to have any viable TCPA
15    consent language specific to Defendant.
16          On September 1, 2020, Defendant served its first set of discovery requests
17    on Plaintiff—including requests for production and interrogatories. Plaintiff served
18    his responses to Defendant’s first set of discovery, along with his responsive
19    documents on October 7, 2020. On October 19, 2020, Plaintiff served his first set
20    of written discovery on Defendant, including requests for production and
21    interrogatories. SchoolAdvisor initially served its responses to Plaintiff’s first set
22    of discovery on December 9, 2020, which objected to each request for production
23    and interrogatory as being improper given its pending motion to stay. Eventually,
24    on January 4, 2021, SchoolAdvisor served its supplemental responses to Plaintiff’s
25    first set of discovery requests.
26          On January 21, 2021, Plaintiff served a subpoena to produce documents on
27    Digital Media Solutions, LLC (“DMS”)—the entity that actually sent the text
28
                                                 2
     Case 1:20-cv-00440-NONE-EPG Document 28 Filed 04/12/21 Page 3 of 6



 1    messages on behalf of SchoolAdvisor. After seeking an extension to respond, DMS
 2    produced some documents in response to the subpoena on March 12, 2021. DMS
 3    did not produce any records of the text messages that were sent to any other
 4    potential class members nor did it produce any documents identifying the dialing
 5    system utilized to send the texts at issue. Consequently, counsel for Plaintiff and
 6    DMS conferred regarding DMS’s response to the subpoena on March 24, 2021.
 7    DMS agreed to produce additional information, including documents identifying
 8    the dialing system used. At this time, it has not yet produced any additional
 9    documents. DMS has indicated that it will have an update on the status of its
10    production sometime next week.
11          Defendant’s Statement:
12          Defendant is aware of the ongoing discovery efforts between Plaintiff and
13    third-party DMS. As to the identification or production of the IP address from
14    which Plaintiff’s “lead information” came through, Defendant contends that this
15    information is not reasonably calculated to lead to the discovery of admissible
16    evidence. Nowhere in the TCPA or the FCC’s regulations is the IP address of a
17    called-party indicia of prior express written consent, and with the myriad ways in
18    which internet users can mask or otherwise re-route their IP address through a
19    proxy server, VPN, or other products, any such information is unreliable and
20    would not be used to prove Defendant’s affirmative defense of prior express
21    consent. Fed. R. Evid. 403; Fed. R. Civ. P. 26(b)(1). Further, any IP address
22    associated with the “lead” would have been collected by a third-party other than
23    Defendant. And in light of the recent decision from the United States Supreme
24    Court in Facebook, Inc. v. Duguid, -- U.S. --, 141 S.Ct. 1163 (Apr. 1, 2021),
25    evidence that Plaintiff’s contact information was provided through any IP address
26    as opposed to “randomly or sequentially” generated only further establishes that
27
28
                                                3
     Case 1:20-cv-00440-NONE-EPG Document 28 Filed 04/12/21 Page 4 of 6



 1    Defendant did not use an “automatic telephone dialing system” as that term is
 2    defined by the TCPA. 47 U.S.C. § 227(a)(1); Facebook, supra, 141 S.Ct. 1163.
 3    2.     Proposed Deadlines
 4           On January 11, 2021, the Court issued an Order, which, in part, vacated the
 5    existing deadlines for expert discovery and class certification (dkt. 26). The Court
 6    further ordered the parties to file a joint status report no later than fourteen days
 7    after the Supreme Court’s decision in Facebook, Inc. v. Duguid (Sup. Ct. Docket
 8    No. 19-511). On April 1, 2021, the Supreme Court issued its in Facebook.
 9    Accordingly, in line with the Court’s Order and given the current state of the
10    litigation, the parties propose the following deadlines:
11           Plaintiff’s Position: Plaintiff requests a brief 90-day extension of the existing
12    fact discovery deadline, which is currently May 4, 2021 (dkt. 17). To date, Plaintiff
13    has been diligently working to obtain all necessary documents and information. He
14    has served and responded to discovery, and effectuated a subpoena directed to third
15    party DMS. Unfortunately, DMS has not yet produced any of the call records or
16    identified the dialing system it utilized to place the calls at issue—both of which
17    will be necessary prior to engaging in expert discovery.
18           Additionally, Plaintiff still needs to depose Defendant SchoolAdvisor and
19    DMS. However, it makes little sense to depose the representative(s) for both
20    entities prior to receiving the call records or the documents pertaining to the dialing
21    system. As such, a brief extension of the fact discovery deadline will enable the
22    parties to complete all necessary discovery prior to proceeding to expert discovery
23    and class certification.
24           As such, Plaintiff requests that the Court extend the existing fact discovery
25    cut off and set the following deadlines:
26         • Fact Discovery Deadline: August 2, 2021
27
28
                                                  4
     Case 1:20-cv-00440-NONE-EPG Document 28 Filed 04/12/21 Page 5 of 6



 1         • Deadline for designation of expert witnesses: September 9, 2021
 2         • Deadline for designation of rebuttal expert witnesses: October 7, 2021
 3         • Expert Discovery Closes: November 11, 2021
 4         • Plaintiff Shall File Motion for Class Certification by: November 19, 2021
 5            Defendant’s Position:
 6            Defendant does not oppose Plaintiff’s proposed dates as to discovery, but
 7    contends that the documents already produced by Plaintiff in this litigation,
 8    specifically a screenshot of a text message allegedly received by Plaintiff on his
 9    cellular telephone which is addressed correctly to Plaintiff by his first name
10    (MUNOZ000002), constitutes prima facie evidence that the cellular telephone
11    number to which the text message was sent was not “randomly” or “sequentially”
12    “generated” within the meaning of the TCPA and that there is no probable cause
13    for the continuation of this action. TCPA. 47 U.S.C. § 227(a)(1); Facebook, supra,
14    141 S.Ct. 1163; accord ACA Int’l v. FCC, 885 F.3d 687, 691-704 (D.C. Cir. 2018).
15    3.      Settlement Efforts
16            The Parties will explore settlement as appropriate. At this time, the Parties
17    do not require Court assistance with settlement discussions.
18
19
      Dated: April 12, 2021                    By: /s/ Patrick H. Peluso
20
21                                             Richard T. Drury (SBN 163559)
                                               Richard@lozeaudrury.com
22                                             Rebecca Davis (SBN 271662)
                                               rebecca@lozeaudrury.com
23                                             LOZEAU DRURY LLP
                                               1939 Harrison St., Suite 150
24                                             Oakland, CA 94612
                                               Telephone: (510) 836-4200
25                                             Facsimile: (510) 836-4205
26                                             Patrick H. Peluso*
                                               ppeluso@woodrowpeluso.com
27                                             Taylor T. Smith*
28
                                                  5
     Case 1:20-cv-00440-NONE-EPG Document 28 Filed 04/12/21 Page 6 of 6


                                            tsmith@woodrowpeluso.com
 1                                          WOODROW & PELUSO, LLC
                                            3900 East Mexico Avenue, Suite 300
 2                                          Denver, Colorado 80210
                                            Telephone: (720) 213-0676
 3                                          Facsimile: (303) 927-0809
 4
                                            Attorneys for Plaintiff and the Classes
 5
 6                                          *Pro Hac Vice admission to be sought

 7    Dated: April 12, 2021                 By: / Lawrence K. Iglesias
 8
                                            Lawrence K. Iglesias
 9                                          Ellis Law Group, LLP
10                                          1425 River Park Dr., Suite 400
                                            Sacramento, CA 95815
11                                          916-283-8820
12                                          Email: liglesias@ellislawgrp.com
13
14
15
                              CERTIFICATE OF SERVICE
16
            The undersigned hereby certifies that a true and correct copy of the above
17
      papers was served upon counsel of record by filing such papers via the Court’s
18
      ECF system on April 12, 2021.
19
20                                          /s/ Patrick H. Peluso
21
22
23
24
25
26
27
28
                                              6
